SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

592
KA 11-02142
PRESENT: SMITH, J.P., FAHEY, CARNI, VALENTINO, AND WHALEN, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                      V                              MEMORANDUM AND ORDER

JOHN RAYNOR, DEFENDANT-APPELLANT.


THE LEGAL AID BUREAU OF BUFFALO, INC., BUFFALO (ROBERT L. KEMP OF
COUNSEL), FOR DEFENDANT-APPELLANT.

FRANK A. SEDITA, III, DISTRICT ATTORNEY, BUFFALO (DAVID PANEPINTO OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Erie County Court (Kenneth F. Case,
J.), rendered August 24, 2011. The judgment convicted defendant, upon
his plea of guilty, of attempted rape in the first degree.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

     Memorandum: Defendant appeals from a judgment convicting him
upon his plea of guilty of attempted rape in the first degree (Penal
Law §§ 110.00; 130.35 [4]). Contrary to defendant’s contention, the
record establishes that he knowingly, voluntarily and intelligently
waived his right to appeal (see generally People v Lopez, 6 NY3d 248,
256). County Court advised defendant at the time of the waiver of the
potential maximum term of incarceration, and thus the waiver
encompasses defendant’s present challenge to the severity of his
sentence (see People v Grant, 96 AD3d 1697, 1697, lv denied 19 NY3d
997; see generally People v Lococo, 92 NY2d 825, 827; People v
Hidalgo, 91 NY2d 733, 737).




Entered:    June 14, 2013                          Frances E. Cafarell
                                                   Clerk of the Court